DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (2008/0248898) in view of Park et al. (2018/0093137) and Kim et al (2020/0216686).  Claim 1, Morgan discloses a golf ball comprising a core, an intermediate layer, and cover [0026].  The intermediate layer comprises a thermoplastic resin and a fluorescent dye or pigment [0136, 0040].  The intermediate layer may be opaque or translucent [0050, 0053]. An opaque layer has a transmittance rate of 10% or less [0049].  The cover layer is translucent and has a transmittance rate of at least 30% or more [0047].  The cover layer does not include any dyes [0050, 0056].  Morgan does not disclose a coating. Park teaches a urethane coating comprising silica.  The silica has an average particle size from 1 to 15 um and BET specific surface area of 200 m2/g [0086].  The roughness would be similar because the particle type and size are similar. One of ordinary skill in the art would have modified the golf ball of Morgan with the coating of Park for a dull appearance or matte [abstract].  Morgan does not disclose filler in the inner cover layer. Kim teaches the use of at least 0.2 parts titanium dioxide [0077].  While the range is outside applicant’s claimed range for titanium dioxide from 0.01 to 0.044, it should be noted the instant specification discloses a range from 0.01 to 1.0 parts (page 8). Varying the range is within the capabilities of one skilled in the art.  One of ordinary skill in the art would have included titanium dioxide in the layer for the desired aesthetics. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Claim 2, Morgan discloses the intermediate layer thermoplastic resin is ethylene, alpha-beta unsaturated carboxylic acid, ester copolymer [0136].  Claim 3, Morgan discloses the fluorescent dye is present in the amount from 0.01 to 0.5% [0083].  Claim 6, Morgan discloses the cover is made from polyurethane [0094].  One of ordinary skill in the art would have modified the golf ball of Morgan with the coating of Park for a dull appearance or matte [abstract].  One of ordinary skill in the art would have included titanium dioxide in the layer for the desired aesthetics.

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.  Applicant argument is based on the amount of titanium dioxide (component C) present in the intermediate layer from 0.01 to 0.44 part by weight.  The range or presence of the titanium dioxide is not shown as critical to the invention. Page 7, line 23, of the instant specification, recites, “However, component C is not an essential ingredient in this invention.”. The specification further discloses if component C is present the desired range is from 0.01 to 1 part by weight, and more preferably from 0.02 to 0.2 parts by weight (page 8, lines 1-2). The above rejection teaches a range of at least 0.2 parts.  It is not clear why applicant argues a specific range for the titanium dioxide when the instant specification makes clear the titanium dioxide is not essential to the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



September 8, 2022